SHARPE, J.
In behalf of the State one Lee testified to effect ithat in May, 1901, defendant played and bet at dice in an enclosed back yard to which the only opening was through the back door of a store where spirituous liquors were sold; that this game began in the morning and continued until late in the day and that among others who were in ithe game was Dick Laws.
*211In defendant’s behalf Bray testified that Laws worked with him during the month of May, 1901, and defendant then asked him: “Did Dick Laws ever get off from his work during the month of May, 1901?” An objection made by the solicitor to this question was sustained.
In this ruling there was error for which the judgment must be reversed. An affirmative answer to the question would have contradicted Lee as to Law’s participation in the game, and would have been relevant as going to the credibility of Lee’s testimony as a whole.
The evidence introduced by the State to effect that Gettings who was said to have been in the game was not in the county when the case was tried was irrelevant.
Cross-examination of Lee having been directed to showing he had been officious in the prosecution of gaming cases, it was proper to permit the State to prove he attended the grand jury in obedience 10 a subpoena and not of his own volition.
In application to the evidence of this case, the charge given for the State was not erroneous; the yard being at the retailing liquor store, within the meaning of sections 1792 and 1797 of the Code.
The charge requested by defendant was properly refused.
Reversed and remanded.